GROVES, Justice.
The district court denied the defendant’s request in a Crim. P. 35(b) proceeding for credit for presentence detention against a sentence of life imprisonment. The defendant has appealed, and we affirm.
On January 31, 1971 the defendant was arrested under a charge of first-degree murder. He was denied bail and was confined until his trial, at the conclusion of which the jury returned a verdict of guilty and fixed the penalty at life imprisonment. On January 2, 1972 the trial judge so sentenced the defendant. By request filed on April 20, 1978 the defendant asked for an amended mittimus to reflect the presen-tence incarceration of 11 months and five days. The district court denied the request on May 12,1978, and the case is here having been transferred from the court of appeals.
This case was consolidated for oral argument with People v. Jones, Colo., 604 P.2d 679, announced contemporaneously with *683this opinion. The principal factual difference between the two cases is that here the defendant was denied bail, whereas in Jones the defendant was indigent and unable to furnish bond. Under our holding in Jones, the factual difference is immaterial.
For the information of department of corrections, we state that the presentence incarceration of the defendant was 11 months and five days.
For the reasons there expressed, the judgment is affirmed.